DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 1/17/22, amended claim(s) 1 and 16 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-12, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0089779 to Dantus et al. (hereinafter “Dantus”) in view of U.S. Patent Application Plication No. 2014/0173812 to Krueger.
For claim 1, Dantus discloses a device for (Examiner’s Note: functional language, i.e., capable of) detecting, locating and mitigating concussive impact forces directed towards a wearer’s head (“helmet,” Abstract), the device comprising:
a base (20) (Fig. 16) (para [0069]) configured to (Examiner’s Note: functional language, i.e., capable of) conform to the wearer’s head (see Fig. 21) (para [0088]) and cover the wearer’s head when the wearer is wearing the base (para [0087]-[0088]),
a plurality of fluid-filled pouches (see 130 retained on 20 in Fig. 16) (para [0069]), each pouch of the plurality of pouches being configured to (Examiner’s Note: functional language, i.e., capable):
	absorb at least a portion of an impact force directed towards the outer surface of the base (para [0069]-[0070]) (see more generally para [0068]-[0076]);
	provide an indication when a magnitude of the impact force directed towards the outer surface of the base exceeds a concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]); and
	provide a location of impact when the magnitude of the impact force directed towards the outer surface of the base exceeds the concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
Dantus do not expressly disclose the base comprising a plurality of receptacles covering an outer surface of the base; and each pouch of the plurality of pouches being positioned within a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force.
However, Krueger teaches wherein a base (see 40 in Fig. 6) (also see 302 in Fig. 15) comprises a plurality of receptacles (42) covering an outer surface of the base (as can be seen in Fig. 6), and each pouch (20, 22 and/or 24) being positioned within a respective receptacle of the plurality of receptacles (as can be seen in Fig. 6) and releasably retained against the outer surface of the base by the respective receptacle (as can be seen in Fig. 6) to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Fig 6, the receptacle having an open top, which allows for the pouch to be individually removable).
It would have been obvious to a skilled artisan to modify Dantus to include the base comprising a plurality of receptacles covering an outer surface of the base; and each pouch of the plurality of pouches being positioned within a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force, in view of the teachings of Krueger, because a receptacle is a suitable structure to position Dantus’ pouches on its base.
For claim 3, Dantus, as modified, further discloses wherein each receptacle of the plurality of receptacles defines a pocket configured to releasably retain a respective pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 4, Dantus, as modified, further discloses wherein each receptacle defines an opening and a pocket extending inwardly from the opening (as can be seen in Fig. 6 of Krueger), the pocket being configured to releasbly retain a respective pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 6, the embodiment relied upon above of Dantus and Kruger do not expressly disclose wherein at least a portion of each receptacle of the plurality of receptacles is at least partially transparent to provide for an observer to see a respective pouch of the plurality of pouches retained in each receptacle.
However, another embodiment of Dantus teaches wherein at least a portion of a receptacle (i.e., 50, which retains the detection assembly 10) is at least partially transparent to provide (Examiner’s Note: functional language, i.e., capable of) for an observer to see a respective pouch of the plurality of pouches retained in each receptacle (para [0063]).
It would have been obvious to a skilled artisan to modify the first relied upon embodiment of Dantus wherein at least a portion of each receptacle of the plurality of receptacles is at least partially transparent to provide for an observer to see a respective pouch of the plurality of pouches retained in each receptacle, in view of the teachings of another embodiment of Dantus, for the obvious advantage of “permitting visual interrogation … after an impact” (see para [0063] of Dantus).
For claim 7, Dantus, as modified, further discloses wherein at least some of the receptacles of the plurality of receptacles are rectangular shaped receptacles (as can be seen in Fig. 6 of Krueger).
For claim 8, Dantus does not expressly disclose wherein a width of each pouch of the plurality of pouches is in a range of about 0.5 inches to about 1 inch.
However, Dantus does teach that the plurality of pouches may be on the order of micrometers (para [0070]).
It would have been obvious to a skilled artisan to modify Dantus wherein a width of each pouch of the plurality of pouches is in a range of about 0.5 inches to about 1 inch, because limitations relating to the size of the pouch are just a changes in size and/or proportion, which has been held to patentably distinguish over prior art.  See MPEP 2144.04(IV)(A).  Here, the change in size would just allow for a more macro evaluation of position/location of the impact of the concussive level force.
For claim 9, Dantus does not expressly disclose wherein a length of each pouch of the plurality of pouches is in a range of about 0.5 inches to about 1 inch.
However, Dantus does teach that the plurality of pouches may be on the order of micrometers (para [0070]).
It would have been obvious to a skilled artisan to modify Dantus wherein a length of each pouch of the plurality of pouches is in a range of about 0.5 inches to about 1 inch, because limitations relating to the size of the pouch are just a changes in size and/or proportion, which has been held to patentably distinguish over prior art.  See MPEP 2144.04(IV)(A).  Here, the change in size would just allow for a more macro evaluation of position/location of the impact of the concussive level force.
For claim 10, Dantus further discloses wherein each pouch of the plurality of pouches comprises a resiliently flexible material enclosing a fluid (para [0070]-[0071]).
For claim 11, Dantus further discloses wherein each pouch is further configured to rupture when the magnitude of the impact force exceeds the concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
For claim 12, Dantus further discloses wherein each of the receptacles are arranged on the outer surface of the base (see Fig. 16) to provide (Examiner’s Note: functional language, i.e., capable of) for the fluid to travel from one or more of the plurality of pouches to the base upon the one or more of the plurality of pouches receiving the impact force (see Fig. 16) (para [0069]-[0070]) (see more generally para [0068]-[0076]).
For claim 14, Dantus further discloses wherein the fluid includes a dye of a colour that contrasts a colour of the base (para [0070]).
For claim 16, Dantus discloses a device for wearing on a wearer’s head (“helmet,” Abstract), the device comprising:
a base (20) (Fig. 16) (para [0069]) configured to (Examiner’s Note: functional language, i.e., capable of) conform to the wearer’s head (see Fig. 21) (para [0088]) and cover the wearer’s head when the wearer is wearing the base (para [0087]-[0088]); and
an impact detection and absorption layer coupled to the base (see 130 retained on 20 in Fig. 16) (para [0069]), the impact detection and absorption layer comprising:
a plurality of fluid-filled pouches (see 130 retained on 20 in Fig. 16) (para [0069]), each of the plurality of pouches being configured to (Examiner’s Note: functional language, i.e., capable):
	absorb at least a portion of an impact force directed towards the outer surface of the base (para [0069]-[0070]) (see more generally para [0068]-[0076]);
	provide an indication when a magnitude of the impact force directed towards the outer surface of the base exceeds a concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]); and
	provide a location of impact when the magnitude of the impact force directed towards the outer surface of the base exceeds the concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
Dantus do not expressly disclose the impact detection and absorption layer comprising: a plurality of receptacles covering an outer surface of the base; and each pouch positioned with a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force.
However, Krueger teaches wherein an impact detection and absorption layer (see 40 in Fig. 6) (also see 302 in Fig. 15) comprises a plurality of receptacles (42) covering an outer surface of the base (as can be seen in Fig. 6), and each pouch (20, 22 and/or 24) being positioned within a respective receptacle of the plurality of receptacles (as can be seen in Fig. 6) and releasably retained against the outer surface of the base by the respective receptacle (as can be seen in Fig. 6) to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Fig 6, the receptacle having an open top, which allows for the pouch to be individually removable).
It would have been obvious to a skilled artisan to modify Dantus to include the the impact detection and absorption layer comprising: a plurality of receptacles covering an outer surface of the base; and each pouch positioned with a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle, in view of the teachings of Krueger, because a receptacle is a suitable structure to position Dantus’ pouches on its base.
It would have been obvious to a skilled artisan to modify Dantus to include the impact detection and absorption layer comprising: a plurality of receptacles covering an outer surface of the base; and each pouch positioned with a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force, in view of the teachings of Krueger, because a receptacle is a suitable structure to position Dantus’ pouches on its base.
For claim 18, Dantus, as modified, further discloses wherein each receptacle of the plurality of receptacles defines a pocket to retain a pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 19, Dantus, as modified, further discloses wherein each receptacle defines an opening and a pocket extending inwardly from the opening (as can be seen in Fig. 6 of Krueger) to retain a pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantus in view of Krueger, and further in view of U.S. Patent Application Publication No. 2014/0020158 to Parsons et al. (hereinafter “Parsons”).
For claim 5, Dantus and Krueger do not expressly disclose wherein the plurality of receptacles are arranged in an array on the outer surface of the base to cover at least a portion of frontal, parietal temporal and occipital bones of the wearer’s skull when worn by the wearer.
However, Parsons teaches wherein a plurality of receptacles (that contain gas, liquid, gel, foam, fiber, see Abstract) are arranged in an array on an outer surface of a base to cover at least a portion of frontal, parietal temporal and occipital bones of the wearer’s skull when worn by the wearer (as can be seen in Figs. 1-3 and 7).
It would have been obvious to a skilled artisan to modify Dantus wherein the plurality of receptacles are arranged in an array on the outer surface of the base to cover at least a portion of frontal, parietal temporal and occipital bones of the wearer’s skull when worn by the wearer, in view of the teachings of Parsons, for the obvious advantage of diagnosing impacts over those areas of the skull.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantus in view of Krueger, and further in view of U.S. Patent Application Publication No. 2004/0006312 to Donnan et al. (hereinafter “Donnan”).
For claim 13, Dantus and Krueger do not expressly disclose wherein the fluid is a liquid or a gel with a viscosity in a range of about 85 to about 140 cP at 20°C.
However, Donnan teaches wherein a fluid is a liquid or a gel with a viscosity in a range of about 85 to about 140 cP at 20°C.
It would have been obvious to a skilled artisan to modify Dantus wherein the fluid is a liquid or a gel with a viscosity in a range of about 85 to about 140 cP at 20°C, in view of the teachings of Donnan, because such fluid properties are suitable fluid properties for the pouches of Dantus.
Response to Arguments
Applicant’s arguments filed 1/17/22 have been fully considered.  Applicant’s arguments will be treated in the order they were presented.
With respect to the argument regarding hindsight, the rationale is based on one of the rationales handed down from the Supreme Court in KSR v. Teleflex.  The Court ruled that these rationales were not rationales based on hindsight, but rather rationales available to a skilled artisan to reach a conclusion of obviousness when combining references.  That is, the Court found that there need not be an express teaching from the references themselves.  That is, there is no requirement that an  “express, written motivation to combine must appear in prior art references before a finding of obviousness.”  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
With respect to the argument that Dantus doesn’t teach the amended language, the Office action does not rely on Dantus for teaching “each pouch of the plurality of pouches being positioned within a respective receptacle of the plurality of receptacles and releasably retained against the outer surface of the base by the respective receptacle to provide for each pouch of the plurality of pouches to be individually removable from the base after being ruptured by a concussion-indicating level of force.”  Instead, Krueger is relied upon for teaching this claimed subject matter.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the argument regarding claims 8 and 9, the examiner finds that the devices would not perform differently.  Both the Dantus device and Applicant’s invention perform in the manner that once the device ruptures, an indicator is revealed that the concussive-impact force occurred.  The Dantus device just seems to be more granular, but the same result of detecting forces is achieved.  That is, if, for example, an open palm of a person’s hand strike the surface of each device, then the indicator(s) for each device will correspond to the area of the palm of that person’s hand.  The indicator would not behave differently. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791